Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-5, 8-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ilango et al. (USPN 9,479,868), or, in the alternative, under 35 U.S.C. 103 as obvious over Ilango et al. (USPN 9,479,868) in view of Non-Patent Literature article titled “Is amplifier headroom cramping your style?” by John Ardizzoni from the web address  https://www.analog.com/en/analog-dialogue/raqs/raq-issue-62.html (submitted herein; NPL1 hereinafter).
With respect to claim 1, a method for using driver circuitry to drive a load having an unknown impedance magnitude (method of operating the circuit of Fig. 2, details of 20 disclosed in Fig. 6), comprising: 
in a configuration mode of the driver circuitry (test mode where the input, output and supply voltage, among other things, of A1 is tested, and no audio is being played through the transducer, e.g., load not “driven” by audio content, see Col. 13 lines 52-55 and 61-64), determining a required power supply voltage (20 with 12 determines a required power supply voltage and provides the mode select circuit to control the proper value of the power supply Vsupply during testing the required power supply voltage to drive the load is determined, see Col. 13 lines 36-44) based at least in part on a voltage headroom signal (at least one of the output of 20 and 12), to achieve at least a predetermined desired voltage headroom in the driver stage (20 with 12 control the value of the of the MODE SELECT signal which is generated to provide a power supply voltage level that has a desired headroom, e.g., prevents clipping, while providing the L of load 110”, see paragraph 0015.  As can be seen In the above referenced sections of Ilango et al. the drive voltage, e.g., Vsupply, of A1 is adjusted according to the load voltage such that a predetermined sufficient level between the two values is maintained.  Thus, the circuit operates as claimed); and 
in a driving mode of the driver (normal operating mode where the circuit is not tested/adjusted) circuitry:
 driving the load via the driver stage in response to an input signal (A1 drives the load Co and Vout according to DIG_IN and/or the output of A2), and controlling a power supply to provide the required power supply voltage to the driver stage as a static voltage (when not in the test mode Vsupply is kept constant/static since 12 does not change its value, e.g., non-test state), while driving the load via the driver stage in response to the input signal (during the non-test operating state the load is driven by A1).  

 Nevertheless it is old and well-known that amplifiers have specific voltage headroom requirements that must not be violated otherwise distortion/clipping will occur.  This is further evidenced in NPL 1 (see first two paragraphs of second page), which discloses that amplifiers have a set/required headroom voltage (e.g., 0.8V with respect to the first paragraph of second page; or see the second paragraph of second page which discloses headroom for amplifiers is found in their datasheet and defines output headroom as “the difference between output voltage swing and the supply 
Thus, it is clear that amplifiers have a predetermined required output headroom which must not be violated for the purpose of preventing distortion.  Therefore it would have been obvious to one of ordinary skill in the art to set Vsupply of A1 of Ilango et al. as close as possible to the output voltage of A1 while not violating the output headroom value for the purpose of preventing clipping/distortion of the amplifier while increasing efficiency of the operation the amplifier. As modified above the “predetermined desired voltage headroom” becomes the output voltage headroom at which the amplifier A1 is rated to prevent distortion.
With respect to claim 3, the method of claim 1, further comprising: 
determining an impedance of the load (the load impedance is determined by the circuit of Fig. 6 during testing, see Col. 11 lines 48-55); 
determining a minimum power supply voltage required to achieve the predetermined desired voltage headroom in the driver stage, based at least in part on the impedance of the load (the minimum power supply is determined to provide the minimum headroom to prevent distortion clipping while maintaining low power consumption, see Col. 13 lines 7-15); and 
determining the required power supply voltage for the driver stage based at least in part on the minimum power supply voltage required to achieve the predetermined desired voltage headroom in the driver stage (the circuit operates as recited to provide 
With respect to claim 4, the method of claim 1, wherein controlling the power supply to provide the required power supply voltage as a static voltage comprises controlling the power supply independently of magnitude of voltage across the load (when in the driving mode, e.g., the not testing mode, the power supply is controlled to the static value as determined during the testing mode.  The driving mode is independent of the voltage on the load in the driving mode because no testing takes place and therefore no adjusting of the power supply takes place, i.e., the power supply is static).  
With respect to claim 5, the method of claim 1, wherein controlling the power supply to provide the required power supply voltage as a static voltage comprises selecting between a plurality of voltages of the power supply (selected voltage level of the charge pump to provide the optimized operational characteristics when not in the testing mode).  
With respect to claim 8, the method of claim 1, wherein the load is a resistive load (the load is resistive, see Col. 12 lines 25-31).  
With respect to claim 9, the method of claim 1, further comprising generating the input signal using a digital- analog-converter (DAC) (14).  
With respect to claim 10, the method of claim 9, further comprising driving the load with a voltage signal, using the driver stage (the load is driven by a voltage or a current, see Col. 11 lines 55-59).  

Claims 12-16 and 19 essentially recite the same limitations as claims 1-4 and 9.  Thus, claims 12-16 and 19 are rejected for the same reasons as claims 1-4 and 9.
With respect to claim 20, the driver circuitry of claim 12, wherein the driver circuitry is incorporated within a programmable logic controller (PLC) (the above recitation with respect to the controller being incorporated within a PLC is merely intended use/intended environment of use of the driver circuit.  The driver circuit is capable of being used within a PLC).  


Claims 6, 7, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ilango et al. (USPN 9,479,868) in view of Lee et al. (USPN 7,298,214), or in the alternative Ilango et al. in view of NPL1 and in view of Lee et al. 
With respect to claims 6 and 7, ostensibly the charge pump of Ilango et al. will output a set amount of discrete voltage as the supply voltage for the driver.  However, Ilango et al. fails to disclose the amount and types of charge pump output voltage.  Thus, Ilango et al. fails to disclose, with respect to claim, “wherein the plurality of voltages of the power supply comprise a plurality of discrete voltages of the power supply” and, with respect to claim 7, “wherein the plurality of discrete voltages of the power supply consists of three voltages of the power supply.”
  However, it is old and well-known to generate discrete power supply voltages for a driver using a charge pump controlled according to the detected output voltage.  
This is further evidenced in Figs. 1-3C of Lee et al. which discloses a charge pump for generating three discrete voltage levels (0.5VDD, VDD and –VDD, see Col. 2 lines 38-41) according to a detecting output voltage level.
It would have been obvious to control the charge pump circuit to generate at least three discrete voltage levels, since it has been held that since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  One would have been motivated to do so to for the purpose of providing an optimized/desired output voltage level.  The amount of outputs generated by the charge pump is a tradeoff between complexity and having a desired amount of variability in the charge pump out voltage levels.  
Claims 17-18 essentially recite the same limitations as claims 6-7.  Thus, claims 17-18 are rejected for the same reasons as claims 6-7.

Response to Arguments
Applicant's arguments filed 12/28/2021 (note no new arguments have been provided with the RCE filed 1/28/21) have been fully considered but they are not persuasive. 
The argument that “Ilango, however, does not teach or suggest determining required power supply voltage based on a voltage headroom signal” is not persuasive.  As claimed all that is required of “the voltage headroom signal” is that it is used, in part, 
With respect to the output of 20 being “the voltage headroom signal”, it can be seen that 20 controls 12 such that 12 controls 10 to provide the sufficient level of Vsupply to provide the proper voltage headroom (see Col. 6 line 53 to Col. 7 line 9).  
	Examiner agrees with Applicant that the circuits of 12 and 20 are used to test the load impedances to calculate “possible headroom voltage” for the amplifier (see first paragraph of page 6 of Applicant’s arguments filed 12/28/2020 which states:
“Llango [sic] outlines the generation of a signal based on various impedances, switched into the circuit, to detect load impedance. This is used to determine voltage headroom by successively testing various impedances switched in series with the load to calculate a possible headroom voltage” (Examiner’s emphasis). 
Examiner agrees with Applicant that “Llango [sic] calculates the impedance to determine the peak voltage on the driver output and controls the power supply to yield the appropriate voltage headroom (Examiner’s emphasis, see second paragraph of page 6 of the arguments filed 12/28/2020)”.
However, Examiner disagrees with Applicant’s assertion that such signals which control are used to “determined voltage headroom” and control “the power supply to yield the appropriate voltage headroom” may not be interpreted as “a voltage headroom signal” which, in part, allows for the “determining a required power supply voltage” “to achieve at least a predetermined voltage headroom in the driver signal”.  As can be seen the above signals provide such an operation as admitted by Applicant.  The signal that is “used to determine voltage headroom by successively testing various impedances switched in series with the load to calculate a possible headroom voltage”, as admitted by Applicant, would be operative to “determine a required power controls the power supply to yield the appropriate voltage headroom”, as admitted by Applicant, would be operative to “achieve at least a predetermined desired voltage headroom in the driver stage”.  Thus, the signals of Ilango matches the required operations of the claimed “headroom signal” and thus the signal (output of 12/20) may be interpreted as “a voltage headroom signal”.  Thus, Applicant’s arguments with respect to the arguments that the operation of the circuit of Fig. 2 is “not based on a voltage headroom signal”.
Applicant further states in pages 6 to 7 of the Arguments filed 12/28/2020:
“By way of contrast, Applicant details in Figure 3 a Signal 320 originating in Driver Stage 302 as a Voltage Headroom Signal that is derived in the Driver 302 and not the controller. It is disclosed that the Signal 320 can be either an analog or digital signal indicating that the driver stage has sufficient headroom. See Application, paragraph [0021]. It is also shown in Figure 9 as signal 320 and is derived by use of a comparator 930 which compares signal 942 with a reference signal. Clearly signal 942 is an analog signal derived in the Driver Stage 302 that is the voltage difference between output voltage and power supply voltage. It is specifically stated in the Applciation [sic], paragraph [0035], "...where first voltage signal 942 represents voltage headroom in driver stage 302" In other words signal 942 is a voltage signal representing the required voltage headroom of the driver stage. It is not a control signal that is derived by an impedance calculation.”

However, these are merely specific examples of how Applicant generates “a voltage headroom signal” none of which are claimed.  While there may be some differences between how Ilango and Applicant generate “a voltage headroom signal” none of the differences are claimed and such arguments are not persuasive.  Furthermore it can be seen that Ilango discloses a voltage headroom signal that matches Applicants claimed limitations for the reasons as discussed above.  Moreover, it is understood that “headroom” is defined as “the difference between the output 
With respect to claim 12, the arguments are not persuasive for the same reasons as discussed above with respect to claim 1.
With respect to the rejections under 35 USC section 103, the arguments are not persuasive for at least the same reasons as discussed with respect to claim 1. 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lo et al. (USPN 7,474,157) discloses “[t]hose skilled in the art will appreciate that headroom is defined as the difference between the supplied power and that of the output audio signal”.
Stebbings et al. (USPN 8,000,665) discloses an amplifier (112) having an adjusted voltage (output of 202 of Fig. 2) that is adjusted in a configuration mode (see each Δt time periods of Fig. 4) a desired voltage level to provide a required headroom according to a headroom signal (output of 106) and to statically provide the voltage level when driving a load (e.g., time periods not associated with Δt time periods of Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849